Citation Nr: 1307945	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for kidney stones, residuals of bladder surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2010, the Veteran testified at a formal hearing before the Decision Review Officer at the RO, in part as related to the issue currently on appeal.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In a June 2011 letter, the RO notified the Veteran that his appeal was being certified to the Board for disposition.  The letter informed the Veteran that if he wanted to appear personally and testify before the Board, such a request must be made within 90 days of the notification letter.

In a written submission received that same month, the Veteran requested a Board hearing at the RO; however, he did not specify whether he was requesting a Travel Board Hearing or videoconference hearing.  Nonetheless, it does not appear that any action was taken to schedule the Veteran for this requested hearing.  Inasmuch the RO schedules Travel Board and videoconference hearings, this case must be returned to the RO to arrange for such a hearing.

The Board notes that the Veteran also requested that VA obtain VA treatment records dated April 2011 for treatment of residuals of bladder surgery in his written submission.  A review of the record indicates that the RO previously obtained VA treatment records through April 2011 and associated them with the claims file.  As such, further development in this regard is not warranted at this time.

Accordingly, the case is REMANDED for the following action:

Then, the AOJ should schedule the Veteran for the Travel Board or Videoconference hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

